EXHIBIT 17 520 Fifth Street Marietta, OH 45750 November 18, 2010 Mr. David L. Mead President and Chief Executive Officer Peoples Bancorp, Inc. 138 Putnam Street Marietta, OH 45750 Dear Mr. Mead, After long and heartfelt consideration, I have decided to retire from the Boards of Peoples Bank and Peoples Bancorp, Inc. I had hoped to serve for the remainder of my term, but most unfortunately, my health is preventing me from doing so. I have enjoyed serving Peoples Bank for over 35 years, participating in the bank's growth from a small-town to a regional bank and I will sincerely miss being a part of future growth and success. My decision to resign is based on the fact my physical health has simply deteriorated to the point that I can no longer effectively serve. My resignation is effective immediately after today's meeting. Thank you. Sincerely, /s/ JOSEPH H. WESEL Joseph H. Wesel
